 1                                                               District Judge Richard A. Jones
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF WASHINGTON
 8
                                           AT SEATTLE
 9
10
     DANIEL NII OKWEI QUAYNOR,                          CASE NO. C19-1796 RAJ
11
                                                        STIPULATED MOTION AND
12                               Plaintiffs,
                                                        ORDER TO DISMISS WITHOUT
13                                                      PREJUDICE AND REMAND TO
                       v.
                                                        USCIS
14
     WILLIAM BARR, et al.,
15
16                               Defendants.
17
18                                               JOINT STIPULATION

19            The parties stipulate that this matter may be dismissed without prejudice and
20
     without costs or fees to either party. The parties agree that U.S. Citizenship and
21
22 Immigration Services (“USCIS”) will adjudicate Plaintiff Daniel Nii Okwei Quaynor’s
23 Form N-400, Application for Naturalization, within fourteen days of the date of an order
24
     dismissing this matter and remanding it back to the agency.
25
26 ///
27 ///
28
     ///

      Stipulated Motion and Order of Dismissal                        UNITED STATES ATTORNEY
      C19-1796 RAJ - 1                                                700 STEWART STREET, SUITE 5220
                                                                       SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
1    Dated this 6th day of December, 2019.      Dated this 6th day of December, 2019.
2
     GENESIS LAW FIRM, PLLC                     BRIAN T. MORAN
3                                               United States Attorney
4
      s/ Brandon Scott Gillin                   /s/ Michelle R. Lambert
5    BRANDON SCOTT GILLIN, WSBA                 MICHELLE R. LAMBERT,
     No. 44761                                  NYS#4666657
6
     3802 Colby Ave., 2nd Floor                 Assistant United States Attorney
7    Everett, Washington 98201                  Western District of Washington
     Phone: 425-212-1789 ext. 103               United States Attorney’s Office
8
     Email: brandon@genesislawfirm.com          1201 Pacific Avenue, Suite 700
9    Attorneys for Plaintiff                    Tacoma, Washington 98402
                                                Phone:253-428-3800
10
                                                E-mail: michelle.lambert@usdoj.gov
11                                              Attorneys for Defendants
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stipulated Motion and Order of Dismissal                       UNITED STATES ATTORNEY
     C19-1796 RAJ - 2                                               700 STEWART STREET, SUITE 5220
                                                                     SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
1
2                                                ORDER
3
              The parties having so stipulated, IT IS SO ORDERED that this case is dismissed
4
5 without prejudice and without costs or fees to any party, and remanded to USCIS for the
6
     agency to adjudicate Plaintiff Daniel Nii Okwei Quaynor’s Form N-400, Application for
7
     Naturalization, within fourteen days of the date of this order.
8
9
              DATED this 11th day of December, 2019.
10
11
12
                                                       A
                                                       The Honorable Richard A. Jones
13
                                                       United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      Stipulated Motion and Order of Dismissal                         UNITED STATES ATTORNEY
      C19-1796 RAJ - 3                                                 700 STEWART STREET, SUITE 5220
                                                                        SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
